Citation Nr: 0640093	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-08 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington

THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, including secondary to service-connected 
degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial disability rating higher than 
40 percent for the degenerative disc disease of the lumbar 
spine.

3.  Entitlement to an initial disability rating higher than 
30 percent for degenerative disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
December 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2000 decision by the RO in Seattle, Washington - 
which granted the veteran's claims or service connection for 
degenerative disc disease of the lumbar and cervical segments 
of his spine and assigned 20 and 10 percent ratings, 
respectively.  The RO denied his claim for service connection 
for a bilateral knee disorder, including secondary to his 
just service-connected low back disability.  He appealed for 
higher initial ratings for the degenerative disc disease 
affecting the lumbar and cervical segments of his spine.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He also appealed 
the knee claim.  He initiated, but did not perfect, an appeal 
concerning an additional claim for service connection for a 
bilateral shoulder disorder.  His June 2002 substantive 
appeal (VA Form 9) excluded this additional issue, only 
mentioning the claims concerning his knees and lumbar and 
cervical degenerative disc disease.  See 38 C.F.R. § 20.200 
(2006) (an appeal to the Board consist of a timely filed 
notice of disagreement (NOD) and, after receipt of a 
statement of the case (SOC), a timely filed substantive 
appeal (e.g., a VA Form 9 or equivalent statement).



In July 2003, during the pendency of the appeal, the RO 
issued another decision increasing the rating for the 
degenerative disease affecting the lumbar segment of the 
veteran's spine from 20 to 40 percent - with the same 
retroactive effective date as his prior rating.  The RO also 
increased the rating for the degenerative disc disease 
affecting the cervical segment of his spine from 10 to 30 
percent - also with the same retroactive effective date as 
the prior rating.  He since has continued to appeal, 
requesting even higher ratings for these disabilities.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is 
presumed to be seeking the highest possible rating for a 
disability, unless he expressly indicates otherwise).  He 
also has continued to appeal for service connection for a 
bilateral knee disorder.

As support for his claims, the veteran had a hearing at the 
RO in August 2006 before the undersigned Veterans Law Judge 
(VLJ) of the Board.

The claims for higher initial ratings for the lumbar and 
cervical spine disorders are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  The Board will go 
ahead and decide the claim for service connection for a 
bilateral knee disorder, including secondary to the low back 
disability.

FINDING OF FACT

There is no persuasive medical nexus evidence of record 
indicating the veteran's bilateral knee disorder is causally 
or etiologically related to his service in the military, 
including by way of the service-connected degenerative disc 
disease affecting the lumbar segment of his spine.

CONCLUSION OF LAW

The veteran's bilateral knee disorder was not incurred or 
aggravated during his active military service, may not be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of 
letters dated in August 2001, October 2003, August 2004 and 
October 2006.  The October 2006 letter specifically told him 
that VA needed specific information regarding his claimed 
disorder and that if he had any additional information or 
evidence that would support his claim he should send it to 
VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Even though VCAA notification was given in 
this case after the initial decision from which the appeal 
arose, the timing deficiency was cured by readjudicating the 
claim following provision of adequate notice.  So the post-
decisional notice was harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (Dec. 21, 2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided this notice in an October 2006 
letter.  

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal and the 
veteran has been provided an examination to obtain a medical 
opinion concerning the cause of his bilateral knee 
disability, including whether it is somehow attributable to 
his already service-connected low back disability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be secured.  The appeal is ready to be considered on 
the merits.




Factual Background

The veteran's service medical records (SMRs) do not mention 
any complaints, treatment or diagnosis pertaining to a knee 
disability.

VA outpatient records dated from 1999 to 2005 reflect ongoing 
treatment for bilateral knee pain.  The treatment included 
physical therapy and progress notes from the VA orthopedic 
clinic show the veteran wore a brace on his right knee.  

During an April 2000 VA examination, the veteran complained 
of bilateral knee pain - which he said had originated in 
1998.  He denied any specific injury triggering his knee pain 
and recalled that when he sought treatment in 1998, he was 
told it was overuse syndrome.  At that time he was treated 
with Motrin but he continued to experience intermittent 
flare-ups.  His current complaint was of pain when walking 
more than one mile or when kneeling more than 15 to 20 
minutes.  It was relieved by stopping the activity.  He 
denied any permanent functional loss and noted no time lost 
from work due to knee problems.  The provisional diagnosis 
was bilateral knee pain likely secondary to early 
degenerative changes and left anterior ligamental laxity.  X-
rays subsequently taken of the knees revealed no evidence of 
fracture, dislocation or effusion and the knees were also 
found to be otherwise normal.  Therefore, in an addendum 
report the final pertinent diagnosis was bilateral knee early 
osteoarthritis by physical examination - not confirmed 
radiographically, as well as left anterior ligamental laxity.

In a June 2003 statement the veteran's spouse indicated that, 
prior to her husband's injuries he was extremely active and 
participated in biking, hiking, skiing and rock climbing.  
Since his injuries, however, he could no longer participate 
in his hobbies and had difficulty with household chores such 
as mowing the lawn and grocery shopping.  



In April 2004, the veteran underwent a physical examination 
by a QTC Medical Services physician under contract with VA.  
He essentially reiterated his previous contentions and noted 
that the pain in his knees had increased and was primarily on 
the back and inside of his knees.  The diagnosis was 
bilateral tendonitis with the subjective factor of pain and 
objective factor of painful motion with subluxation.

The veteran again underwent a physical examination by a QTC 
Medical Services physician in September 2004.  And again, 
similar complaints were elicited from him.  The diagnosis was 
tendinitis of the knees secondary to degenerative disc 
disease of the lumbar spine.  The physician opined that the 
veteran's knee condition was unrelated to his spine disorder.  
He went on to state that the veteran had chronic pain 
syndrome of his lumbar spine but there was no evidence of 
gait derangement.  A subsequent X-ray of the knees showed 
they were still normal.

The following month, in October 2004, the above QTC physician 
provided an addendum opinion to the September 2004 
examination report.  The addendum indicated a corrected 
diagnosis of tendinitis of the bilateral knees and noted that 
the subjective factor was pain and the objective factors were 
crepitus, normal range of motion and normal X-ray studies.  
In order to further clarify his above opinion, the physician 
stated there was no evidence (which included all available 
medical records as well as the current examination report) to 
show that abnormal mechanics for the veteran's service-
connected degenerative disc disease were transmitting stress 
to the knees, thereby causing the current bilateral knee 
tendinitis.  This physician also found no documentation in 
the medical records of a direct knee injury.  He concluded 
the veteran's tendinitis was due to repetitive 
functional use.

The veteran was afforded yet another QTC examination in June 
2006, specifically to determine whether he currently has a 
bilateral knee disorder, and if he does, whether it is 
related to his service-connected disabilities.  The examiner 
completed a thorough examination as well as a contemporaneous 
review of all the veteran's medical records.  He began by 
explaining that the majority of the veteran's examinations, 
X-ray studies and MRI's have been normal.  He noted there 
were previous findings of crepitus which he associated with 
patellofemoral syndrome.  He also said the veteran's degree 
of pain seemed to be greater than that found on objective 
physical findings or on MRI's.  He opined that there was no 
connection between the veteran's knee disorder and his lumbar 
or cervical disc disease.  He recognized recent findings of 
abnormal gait pattern by a physical therapist but noted that 
those complaints were brief in nature and therefore undue 
stress was unlikely the cause of gait disturbance.  He felt 
that given the normal examination findings, the veteran's 
complaints of pain alone generated his current diagnosis of 
bilateral tendinitis and this diagnosis was most likely 
myofascial in nature.  

An X-ray of the veteran's knees was performed in conjunction 
with the above examination.  Both knees were noted as still 
normal.

During his August 2006 hearing, the veteran testified that 
his knee problems were a result of his worsening back 
condition.

Service Connection - In General

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Arthritis, as a chronic condition, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).



Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a); see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See, too, Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Analysis

With respect to Hickson/Wallin element (1), current 
disability, the medical evidence of record reflects a current 
diagnosis of bilateral tendinitis of the knees as shown 
throughout the reports of the various QTC examinations.  
Another diagnosis has been patellofemoral ("overuse") 
syndrome.  Therefore, Hickson/Wallin element (1) has been 
met.

Concerning direct service connection, with respect to Hickson 
element (2), there is no evidence of complaints, treatment or 
diagnosis pertaining to a knee disorder during service, and 
the veteran has specifically denied sustaining any specific 
injury to his knees while in service.  Hence, Hickson element 
(2) has not been met.

Concerning secondary service connection, service connection 
is in effect for degenerative disc disease of the lumbar 
spine.  Accordingly, Wallin element (2) has been satisfied.

With respect to Hickson/Wallin element (3), though, medical 
nexus, there is none.  And this is fatal to the claim.  On 
the contrary, the June 2006 physician opined, after reviewing 
the claims file and examining the veteran, that his bilateral 
knee disorder was not caused or aggravated by the 
degenerative disc disease affecting the lumbar (or for that 
matter, cervical) segment of his spine.  Moreover, previously 
in September 2004, the same physician noted there was no 
documentation in the medical records of a direct knee injury, 
including during service, and essentially ruled out a direct 
link between the veteran's bilateral knee disorder and his 
service in the military.  Thus, there is simply no competent 
medical evidence providing the necessary link between the 
current bilateral knee disorder and service or a 
service-connected disability - the lumbar degenerative disc 
disease in particular.  Furthermore, there has been no 
medical opinion offered in response to contradict the medical 
conclusion against service connection.

As the commenting QTC physician observed, there is some 
passive mention in the records of the veteran's physical 
therapy about his compromised gait - in compensation for his 
service-connected low back disability, perhaps causing or 
contributing to his bilateral knee disorder by having to 
modify his stance, posture, etc., when walking and moving 
about.  But the QTC physician definitively ruled out this 
possibility.  And in explaining the basis for excluding this 
as a possible cause for the bilateral knee disorder, he 
pointed out that any mention of gait disturbance in the 
physical therapist's records were merely brief in nature and, 
therefore, undue stress was unlikely the cause of gait 
disturbance.  Moreover, the veteran was specifically 
questioned about this during his August 2006 hearing.  The 
presiding judge asked the veteran whether his physical 
therapist has given a definitive opinion on the etiology of 
the bilateral knee disorder, to which the veteran responded 
no.  He said, instead, his physical therapist has only 
speculated about this possibility, so nothing definitive, and 
has not given any impression in writing either - as opposed 
to during general conservation between him and the veteran.

There have been a whole line of precedent cases addressing 
situations, as here, where a clinician has reportedly 
speculated on a link between the condition at issue and the 
veteran's military service - including by way of a service-
connected disability.  The Court has repeatedly held that 
equivocal language such as "may be" related, or anything 
tantamount to this level of speculation, is insufficient to 
support a service connection claim - either on a direct or 
secondary basis.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127- 28 (1998); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman 
v. Brown, 5 Vet. App. 227, 241 (1993); and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

While an absolutely accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms of "may or may not" is an insufficient basis 
for an award of service connection.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) and Winsett v. West, 11 Vet. App. 
420, 424 (1998).

The Board realizes the veteran sincerely believes his 
bilateral knee disorder has been caused or aggravated by his 
service-connected degenerative disc disease of the lumbar 
spine.  But his lay statements concerning this purported 
cause-and-effect relationship are not considered competent 
evidence to validate it.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
veteran is not shown, nor has he claimed, to be a medical 
professional, he is not competent to opine that his bilateral 
knee disorder is causally related to his service-connected 
degenerative disc disease of the lumbar spine.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In summary, the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral knee 
disorder, to include as secondary to his service-connected 
degenerative disc disease of the lumbar spine.  And since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt to resolve in his favor.  See, e.g., 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

The claim for service connection for a bilateral knee 
disorder, including as secondary to the veteran's service-
connected degenerative disc disease of the lumbar spine, is 
denied.


REMAND

Records show the veteran was last provided a VA medical 
examination for the degenerative disc disease affecting the 
lumbar and cervical segments of his spine in April 2000, so 
more than 6 years ago.

The rating criteria for evaluating spinal disabilities since 
have been revised.  Changes initially occurred on September 
23, 2002, and more recently as of September 26, 2003, when 
the diagnostic codes were renumbered, including changing 
Diagnostic Code 5293 to 5243.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).  The new standards, for example, require 
reporting the veteran's lumbar and cervical range of motion 
in all six directions (to compute a total combined range of 
motion), commenting on the presence or absence of 
incapacitating episodes and their relative frequency, and 
perhaps combining the effects of the orthopedic and 
neurological component manifestations.

Keep in mind, though, the interim and new criteria - even if 
more favorable to the veteran's claims for higher initial 
ratings, only may be applied prospectively from their 
respective effective dates onward.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  Also see 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).



The report of the April 2000 VA examination does not contain 
sufficient information to determine the severity of the 
veteran's low back and cervical spine disabilities according 
to the revised standards.  So another examination should be 
scheduled to assess the severity of these disabilities with 
these new requirements in mind.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) and Allday v. Brown, 7 
Vet. App. 517, 526 (1995).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for VA 
orthopedic and neurological 
examinations to determine the current 
severity of his service-connected 
lumbar and cervical spine disabilities.  
[The Board will leave it to the AMC's 
discretion as to whether this actually 
requires one versus two examinations.]

Whichever the case, the claims folder 
and a copy of this remand are to be 
made available to the examiner(s), and 
the examiner(s) is asked to indicate 
that he or she has reviewed the claims 
folder for the veteran's pertinent 
medical history.

The orthopedic evaluation should set 
forth all objective findings regarding 
the veteran's service-connected low 
back, and cervical spine disability, 
including range of motion measurements.  
The examiner should also indicate 
whether there is muscle spasm, 
guarding, or localized tenderness and 
whether this results in an abnormal 
gait or abnormal spinal contour, i.e., 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 
(2006).  

For both of the disabilities, the 
examiner should comment on whether 
there is functional loss due to 
pain/painful motion, weakened movement, 
premature/excess fatigability, and 
incoordination, including especially 
with prolonged use and when the 
veteran's symptoms are most problematic 
("flare- ups").  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The neurological evaluation should 
include any tests or studies deemed 
appropriate to determine the presence 
of any sciatic neuropathy associated 
with any intervertebral disc condition.  
The examiner must comment on the degree 
of attacks (mild, moderate or severe), 
if they are recurrent, and if there is 
intermittent relief.  If the veteran 
does not have attacks, then this 
finding should be stated in the report.  
The overall degree of neurological 
impairment due to any intervertebral 
disc condition found should be 
characterized in terms of either mild, 
moderate, severe, or pronounced.  The 
examiner should also report the number 
of incapacitating episodes the veteran 
has experienced, and their duration, in 
the past 12 months.  (Note:  an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a 
physician).



2.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


